Case 1:18-mj-00163-MU
   Case                *SEALED*
         1:18-mj-00163-MU       Document
                           Document       1 Filed
                                    1-1 Filed      12/28/18
                                              12/28/18  PagePage
                                                            1 of 21 ofPageID
                                                                       2 PageID
                                                                             #: 11 #: 1




                                                       18-mj-163
Case 1:18-mj-00163-MU
   Case                *SEALED*
         1:18-mj-00163-MU       Document
                           Document       1 Filed
                                    1-1 Filed      12/28/18
                                              12/28/18  PagePage
                                                            2 of 22 ofPageID
                                                                       2 PageID
                                                                             #: 12 #: 2
